Title: James Monroe to Thomas Jefferson, 10 October 1814
From: Monroe, James
To: Jefferson, Thomas


          Dear Sir

washington.
octr 10th 1814
          The suspension of payments in specie by
the banks is undoubtedly a species of insolvency. At this time, the foundation
of their credit with the public, in a principal degree, at least, is the stock
of the u states in
their possession. On it they issue their paper, for which they obtain an
interest of about 7 pr
cent. The u States
pay them that interest on advances, on the credit of their own funds. The
demonstration is complete, that having better credit than any bank,
and
or than all the banks together, that
the govt might issue a
paper, which would circulate without their aid,
most throughout the
U States, and on
much better terms to the public. Your letters I shall take the liberty of
shewing to
mr
Dallas, who is expected here in a day or two.
They were put up with my papers on the
late
occurrence, and are not yet unpack,d, being sent to
Lee’sbg.
          I shall be happy to promote the
disposition of your library in the manner your propose, tho’ I regret that you
are to be deprivd of such a resource & consolation in your retirment.
          Letters were recd yesterday from our ministers at
Ghent,
which announce the approaching termination of the negotiation, without any hope
of peace. They will probably return in less than a month. The demands of
G Britain,
corresponding with what the papers had before given us, have renderd all
accomodation impracticable. The President will communicate these despatches to
Congress to day, so that you may probably
receive them by this mail. very respectfully your friend
           & servantJas
Monroe
        